Citation Nr: 0732237	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a right ankle 
condition. 

3.  Entitlement to service connection for a sinus condition.  

4.  Entitlement to service connection for Hepatitis B 
infection.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for tuberculosis

7.  Entitlement to service connection for bilateral foot 
condition.

8.  Entitlement to service connection for cold weather 
injury, dermatitis, bilateral feet and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a bilateral knee 
condition; a right ankle condition; a sinus condition; 
Hepatitis B infection; a heart condition; tuberculosis; 
bilateral foot condition, and cold weather injury, 
dermatitis, bilateral feet and hands.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Received from the veteran in February 2006 was his 
substantive appeal (VA Form 9) in which he requested a "BVA 
hearing in Washington, D.C.  In a letter dated in September 
2007, the Board notified the veteran that he had been 
scheduled for a hearing in December 2007, before a Veterans 
Law Judge at the Board in Washington, D.C.  Received from the 
veteran's representative in October 2007 was a request to 
change the type of hearing to a Travel Board hearing at the 
RO in Oakland.  

The Board concludes that in order to ensure full compliance 
with due process requirements, this matter must be remanded 
in order to schedule the veteran for the type of hearing he 
desires. Since Travel Board hearings are scheduled by the RO 
(38 C.F.R. § 20.704(a), the Board is remanding the case for 
that purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO, with appropriate 
notification to the veteran and his 
representative.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



